EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Paul Kale on February 28, 2022.
IN THE CLAIMS – 
	Please REPLACE the current claims to the following:
	“ 1.	(Canceled)  
2.	(Currently Amended)  A crystalline form A of a compound of formula (I-A),  wherein the crystalline form A is characterized by an X-ray powder diffraction pattern at least having diffraction peaks at a diffraction angle 2θ of about 17.1°±0.2°, 19.1°±0.2°, 24.6°±0.2°; 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

                (I-A)                     .

4.	(Currently Amended)  The crystalline form A of claim 2, wherein the crystalline form A at least has characteristic peaks at about 2823.28 cm-1, 2435.65 cm-1, 1656.55 cm-1, 1625.70~1560.13 cm-1, 1454.06 cm-1, 1357.64 cm-1, 1247.72 cm-1, 1083.80 cm-1, 958.45 cm-1, 873.60 cm-1, and 754.03 cm-1 in the infrared absorption spectrum measured by using the KBr pellet method.
5.	(Previously Presented)  A method for preparing the crystalline form A of the compound of formula (I-A) of claim 2, which is one of the following methods:
Method I: adding 7-(2-(4-(Benzo[b]thiophen-4-yl)piperazin-1-yl)ethyl)quinoline-2(1H)-one to an alcohol-water mixed solvent, and then adding maleic acid, heating the resultant, during which process activated carbon is optionally added for decolorization and filtered, cooling the resultant with or without stirring, and a solid precipitates out, and then separating it to obtain the crystalline form A of the compound of formula (I-A);
Method II: adding the compound of formula (I-A) to an alcohol-water mixed solvent, and dissolving it with heating, during which process activated carbon is optionally added for decolorization and filtered, cooling the resultant, and a solid precipitates out, and separating it to obtain the crystalline form A of the compound of formula (I-A).
6.	(Original)  The method of claim 5, wherein, the alcohol in the alcohol-water mixed solvent is one or more selected from the group consisting of methanol, ethanol, propanol, isopropanol, butanol, ethylene glycol and propylene glycol.
 the alcohol is one or more selected from the group consisting of methanol, ethanol, propanol and isopropanol.
8.	(Currently Amended)  A pharmaceutical composition comprising the crystalline form A of the compound of formula (I-A) of claim 2 and a pharmaceutically acceptable excipient.
9.	(Canceled)  
10.	(Canceled)  
11.	(Canceled)  
12.	(Currently Amended)  A method of treating central nervous system diseases by administering the crystalline form A of the compound of formula (I-A) of claim 2, wherein the central nervous system diseases are selected from the group consisting of schizophrenia, affective disorder, mental disorder, mood disorder, type I bipolar disorder, type II bipolar disorder, depression, dysphoric disorder, cyclic affective disorder, panic attacks, panic disorder, social phobia, obsessive-compulsive disorder, impulsive disorders, post-traumatic stress disorder, acute stress disorder, hysteria, anorexia nervosa, sleep disorders, adaptive disorders, cognitive disorders, autism, neuropathic headache, mania, Parkinson's disease, Huntington's disease, Alzheimer's disease, dementia, memory impairment, hyperactivity, attention deficit, hyperactivity disorder, and tics.
13.	(Canceled)  
14.	(Currently Amended)  A method of treating central nervous system diseases by administering the crystalline form A of the compound of formula (I-A) of claim 
15.	(Canceled)  
16.	(Currently Amended)  A method of treating central nervous system diseases by administering the crystalline form A of the compound of formula (I-A) of claim 4, wherein the central nervous system diseases are selected from the group consisting of schizophrenia, affective disorder, mental disorder, mood disorder, type I bipolar disorder, type II bipolar disorder, depression, dysphoric disorder, cyclic affective disorder, panic attacks, panic disorder, social phobia, obsessive-compulsive disorder, impulsive disorders, post-traumatic stress disorder, acute stress disorder, hysteria, anorexia nervosa, sleep disorders, adaptive disorders, cognitive disorders, autism, neuropathic headache, mania, Parkinson's disease, Huntington's disease, Alzheimer's disease, dementia, memory impairment, hyperactivity, attention deficit, hyperactivity disorder, and tics.

18.	(New)  The method of claim 12, wherein the schizophrenia is uncontrollable, intractable, or chronic schizophrenia or wherein the depression is intrinsic depression, major depression, or uncontrollable depression.
19.	(New)  The method of claim 14, wherein the schizophrenia is uncontrollable, intractable, or chronic schizophrenia or wherein the depression is intrinsic depression, major depression, or uncontrollable depression.
20.	(New)  The method of claim 16, wherein the schizophrenia is uncontrollable, intractable, or chronic schizophrenia or wherein the depression is intrinsic depression, major depression, or uncontrollable depression.”

Allowable Subject Matter
Claims 2-8, 12, 14, 16-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest art is Jiang et al., WO 2015131856, which discloses the following compound:

    PNG
    media_image2.png
    400
    934
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no late than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/
02/28/2022